Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)  without significantly more.
Step 1
Claims 1-12 are directed towards the statutory category of a process
Claim 13-20 are directed towards the statutory category of a machine
Regarding claim 1
Step 2A – Prong 1
Claim 1 recites the following steps in a mental process:
obtaining a business profile of a workgroup using an activity-based workspace;
storing component parameters for design components that can be deployed to the activity-based workspace; 
soliciting,  a workspace layout for the activity-based workspace, wherein the soliciting includes providing a list of the design components that can be selectively placed within the workspace layout;
receiving, placements of design components within the workspace layout to create a proposed design; 
generate, an interactive three-dimensional rendering of the proposed design;
verifying, the proposed design against the space requirements; 
and validating, a project timeline for the activity-based workspace, based on the proposed design and the stored parameters for the design components in the proposed design.
As drafted, these limitations are processes that under the broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of a physical aid such as pencil and paper. That is, nothing in the claim element precludes these steps from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. 
Step 2A – Prong 2
Claim 1 does not recite any elements that integrate the exception into a practical application of the exception in a meaningful way.
The claim limitation of “by a computing device”, “memory accessible to the computing device”, and “25via graphical user interface” are merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  
Step 2B
The claim limitation of “by a computing device”, “memory accessible to the computing device”, and “25via graphical user interface” are merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  

Regarding the Dependent Claims
Claim 2-9 is merely additional elements in the mental process. 
Claim 10-12 is merely additional steps in the mental process.
Regarding claim 13
Step 2A – Prong 1
obtain a business profile of a workgroup using an activity-based workspace;
store component parameters for design components that can be deployed to the activity-based workspace; 
solicit a workspace layout for the activity-based workspace, wherein the soliciting includes providing a list of the design components that can be selectively placed within the workspace layout;
receive, placements of design components within the workspace layout to create a proposed design; 
generate, an interactive three-dimensional rendering of the proposed design;
verify, the proposed design against the space requirements; 
and validate, a project timeline for the activity-based workspace, based on the proposed design and the stored parameters for the design components in the proposed design.
As drafted, these limitations are processes that under the broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of a physical aid such as pencil and paper. That is, nothing in the claim element precludes these steps from practically being performed in the mind. If a claim, under its broadest reasonable 
Step 2A – Prong 2
Claim 13 does not recite any elements that integrate the exception into a practical application of the exception in a meaningful way.
The claim limitation of “communications interface”, “processor configured”, and “25via graphical user interface” are merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  
Step 2B
The claim limitation of “communications interface”, “processor configured”, and “25via graphical user interface” are merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  

Regarding the Dependent Claims
Claims 14-15 merely additional elements in the mental process. 
Claim 16-17 is merely performing mathematical computations. 
Regarding claim 18
Step 2A – Prong 1
obtain a business profile of a workgroup using an activity-based workspace;
determine space requirements for the business profile;
store component parameters for design components that can be deployed to the activity-based workspace; 
solicit, via a graphical user interface, a workspace layout for the activity-based workspace, wherein the soliciting includes providing a list of the design components that can be selectively placed within the workspace layout;
receive, via the graphical user interface, placements of design components within the workspace layout to create a proposed design; 
generate, by the computing device, an interactive three-dimensional rendering of the proposed design;
verify, by the computing device, the proposed design against the space requirements; 
and validate, by the computing device, a project timeline for the activity-based workspace, based on the proposed design and the stored parameters for the design components in the proposed design.
As drafted, these limitations are processes that under the broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of a physical aid such as pencil and paper. That is, nothing in the claim element precludes these steps from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. 
Step 2A – Prong 2
Claim 18 does not recite any elements that integrate the exception into a practical application of the exception in a meaningful way.
“a non-transitory computer readable medium”, and “25via graphical user interface” are merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  
Step 2B
The claim limitation of “a non-transitory computer readable medium”, and “25via graphical user interface” are merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  

Regarding the Dependent Claims
Claim 19 is merely additional elements in the mental process. 
Claim 20 is merely performing mathematical computations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheper et al. (Pub. No. 9955318 B1, hereinafter, "Scheper"), in view of Chim et al. (Pub. No. 2013/0074180 A1, hereinafter, "Chim").
As per claim 1, Scheper teaches a method, comprising: obtaining a business profile of a workgroup using an activity-based workspace (Para. (2 ) discloses the field of the invention is space management technology and architecture for distinguishing physical spaces and helping people take optimal advantage of affordances within a generally open office plan); 
	determining, by a computing device, space requirements for the business profile (Para. (16) discloses to deal with at least some of the problems described above, in most cases where hotelling workstations are provided in an open plan, at least some space in the open plan is still divided from the larger space via architectural wall structures for private meetings between groups or teams of employees. Thus, for instance, in a space that includes 100 individual workstations, six full walled conference spaces may be provided including three spaces sized for up to ten employees and three spaces sized for up to four employees each. Hereinafter, unless indicated otherwise, a full walled conference space will be referred to as a conference room. Employees may have no choice but to move to conference rooms to hold meetings, to share digital content in an amplified format, to facilitate teleconference activities, or when additional privacy is required by an employee that wants to facilitate individual focused work);
	storing, in a memory accessible to the computing device, component parameters for design components that can be deployed to the activity-based workspace (Para. (23) discloses in particularly advantageous embodiments systems have been designed that make it particularly easy for employees to find optimized affordances within a large facility space in at least two ways. First, instances of each of the seven affordance configurations are peppered throughout a facility space so that they are proximately and quickly accessible to employees at any locations within the larger space. Here, advantageously, because many of the affordance configurations are only optimized for relatively specific activities, superfluous affordances that are rarely used at those configurations can be eliminated and therefore the costs associated with each of the configurations can be minimized. Thus, for instance, in the case of one of the amplification kiosks, because total privacy is not required, the expense associated with a full walled conference space is avoided. Here, the cost savings in privacy walls can be used to equip a space with additional amplification kiosks which means that kiosks can be placed at more locations in a large space and hence proximate more employees for easy access. Similarly, a relatively large number of focus stations can be located at different locations within a large space to increase the level of access thereto by employees);
	soliciting, via a graphical user interface, a workspace layout for the activity-based workspace, wherein the soliciting includes providing a list of the design components that can be selectively placed within the workspace layout (Para. (39) discloses a universal interface (UI) may be provided at a subset or at several of the affordance configurations so that employees at each configuration type are generally familiar with the UI attributes and therefore are likely to use the UI more readily. In at least some cases the UI will be extremely simple and intuitive. In some cases the UI will be designed as the “face of a space” and will have control features that can be dialed up and down by an employee for controlling configuration affordances as well as content presented in the space. When dialed down, the UI will be minimal and while presented quietly within a space, will nevertheless be rendered closely available to employees using space affordances);
(Para. (37) discloses at least some cases employees that use affordance configurations will be able to provide feedback on their experience using the configurations. Data reflecting configuration feedback received by employees can be used subsequently to fine tune recommendations for those specific employees. In addition, data reflecting configuration feedback from employees can be used when selecting specific affordance configurations to suggest to other employees subsequently based on preferences). 
Scheper fails to explicitly teach, generate, by the computing device, an interactive three-dimensional rendering of the proposed design
verifying, by the computing device, the proposed design against the space requirements;
and validating, by the computing device, a project timeline for the activity-based workspace, based on the proposed design and the stored parameters for the design components in the proposed design.
However, Chim teaches generate, by the computing device, an interactive three-dimensional rendering of the proposed design (Para. [0035] discloses design engine 52 provides an output in the form of data representing a structure that is rendered in a design workspace user interface (UI) 60. Design engine 52 may include rendering capabilities, or may rely on additional tools, such as Google SketchUp to perform rendering tasks. Design workspace UI 60 provides a user with a visual representation of the structure being designed, as well as a design-editing interface 62 at which a user may edit the design);
(Para. [0004] discloses reviews and reworking for multiple different audiences typically occur next in what is often referred to as design development. For example, an architectural engineer or similar professional may review the design and plans for the proposed structure's integrity and safety, the developer may have input for modifications to the design to meet a desired design goal, the builder may introduce limitations based on cost, time-to-completion, feasibility, and so on);
and validating, by the computing device, a project timeline for the activity-based workspace, based on the proposed design and the stored parameters for the design components in the proposed design (Para. [0032] discloses still further as used herein, "implementation" is intended to mean verifying aspects of a design, arranging accessibility to required parts, services, and personnel, maintaining a project timeline, maintaining a project budget, managing changes during the build phase, financing and insurance, and constructing the structure. Optionally, implementation may also include coordinating and obtaining approvals, permits, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the business profile for the workspace as taught by Scheper with the three-dimensional rendering and validation of the design disclosed in Chim. The motivation to combine would have been that Chim teaches to “review the design and plans for the proposed structure's integrity and safety, the developer may have input for modifications to the design to meet a desired design goal, the builder may introduce limitations based on cost, time-to-completion, feasibility, and so on” (Para. [0004]). 
As per claim 2, the combination of Scheper and Chim  teaches the method of claim 1, Scheper further teaches wherein obtaining the business profile further comprises: obtaining a total headcount, an activity-space ratio, and an expected utilization rate (Para. (144) discloses advantageous ratios of personal benches to amplification kiosks to enhanced privacy configurations to focus stations to team studios are contemplated. For instance, where a subspace is routinely used by 12 employees, it will be optimal to have more than 12 personal benches in that subspace to accommodate more than 12 employees at times when the number of employees exceeds the average. In addition, even if the maximum number of employees that use a subspace at the same time is 20, it will be optimal to have more than 20 personal benches in that subspace as different benches will be located in different sub-environments within the space and the space should include enough benches in each of the sub-environments to meet personal preferences of most if not all of the maximum number of employees in the space. For instance, if the maximum number of employees that uses a subspace is 20 at any given time, if the maximum number of employees that prefer natural light at any given time is 13 and the maximum number of employees that prefer synthetic light is also 13 at any given time, then, optimally, 26 benches should be provided in the subspace where 13 are located in substantial natural light and 13 are located in substantial synthetic light. Moreover, the number of benches optimal for a space may increase even further when other preferences are considered such as noise level, foot traffic preferences, temperature, air flow, etc.). 
As per claim 3, Scheper teaches the method of claim 2, Scheper further teaches wherein obtaining the business profile further comprises:  -29-Docket No. 20190043 converting, by the computing device, historical occupancy records from sensor data and/or employee badge data into the expected utilization rate (Para. (174) discloses referring now to FIG. 4, in at least some cases it is contemplated that employees in space 12a (see also and again FIG. 1) will use, wear or otherwise be spatially associated with some type of device that can be used to identify the employees and determine employee location. For instance, in some cases an employee will wear an identification badge 90 that includes, in addition to her image 94, name and other identifying information, an identification tag 96 that stores badge user information such as name, title, employee number, etc., where the employee information stored in the tag can be accessed by sensor devices located throughout space 12a. Here, for instance, tag 96 may be equipped to transmit identification data via wireless signals to access points 50 in space 12a where strength of signal or time of flight associated with the signals received at the access points 50 can be used to triangulate the location of badge 90 and hence the employee associated therewith in space 12a. In other cases, proximity sensors 97 (see FIG. 4) may sense tag 96 when the tag 96 is relatively close (e.g., within 2 feet) to the sensor and employee location can then be assumed to be proximate the sensor that reads the data from tag 96. Tag 96 may be provided as part of some other wearable item such as a ring, a bracelet, a necklace, etc.). 
As per claim 4, the combination of Scheper and Chim the method of claim 1, Scheper further teaches wherein obtaining the business profile further comprises: providing a user interface to solicit, for a user, specialty requests for the activity-based workspace (Para. (39) discloses in some embodiments a universal interface (UI) may be provided at a subset or at several of the affordance configurations so that employees at each configuration type are generally familiar with the UI attributes and therefore are likely to use the UI more readily. In at least some cases the UI will be extremely simple and intuitive. In some cases the UI will be designed as the “face of a space” and will have control features that can be dialed up and down by an employee for controlling configuration affordances as well as content presented in the space. When dialed down, the UI will be minimal and while presented quietly within a space, will nevertheless be rendered closely available to employees using space affordances).
As per claim 5, the combination of Scheper and Chim the method of claim 1, Scheper further teaches wherein the space requirements includes a net usable square footage requirement and a total number of seats (Para. (145) typically, the number of focus stations, content amplifying kiosks, enhanced privacy configurations and team studios is smaller than the number of personal benches required in a facility space. To this end, for instance, while focus stations are advantageous, only a fraction of employees in any given space will likely prefer using a focus station to a personal bench at any given time. Thus, where 20 employees temporarily own personal benches in a subspace at one time, the maximum number of focus stations required to support the subset of those 20 employees may be 4. Thus, where 36 or even 30 benches may be required to optimally support 20 employees in a subspace, the optimal number of focus stations may be four or five. Other optimal ratios of different affordance configurations are also contemplated). 
As per claim 6, Scheper teaches the method of claim 5, Scheper further teaches wherein the determining further comprises: obtaining a set of standards to which the business (Para. (129) discloses furthermore, the disclosed subject matter may be implemented as a system, method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer or processor based device to implement aspects detailed herein).
As per claim 7, the combination of Scheper and Chim the method of claim 1, Scheper further teaches wherein storing the component parameters includes storing, for each design component: dimensioning information, appearance information, and utility requirements information (Para. (152) discloses a set of personal bench suggestion factors and each employee's preferences and habits for each of the suggestion factors may be stored in a database). 
As per claim 8, Scheper teaches the method of claim 1, Scheper further teaches wherein storing the component parameters includes storing, for each design component: cost information, installation information, and availability information (Abstract discloses a database storing affordance configuration schedules and user schedules). 
As per claim 9, the combination of Scheper and Chim the method of claim 1, Scheper further teaches wherein the design components include a modular unit of multiple components (Para. (659) discloses in at least some embodiments it is contemplated that processing functions may be divided into two where one processor is provided that is required generally for all table functions and a second specialized processor and related hardware is provided in a modular form which can be easily replaced and swapped out with one of several other module based processors and hardware when different function sets are required).
As per claim 10, the combination of Scheper and Chim teaches the method of claim 1, Chim teaches further comprising: storing, in the memory, design guidelines that define planning and measurement assumptions for the activity-based workspace, and presenting, via the user interface, the design guidelines (Para. [0039] discloses certain aspects of a cell may be specified by these rules, while other aspects may be applied by design engine 52 when implementing the rules. For example, a rule may specify how the cell interacts with other cells in the design, such as how utilities (e.g., HVAC, electricity, water, data, and so on) are passed from one cell to the next. A rule may specify a size component (e.g., a dimension range for instances of a cell), a shape of cell (e.g., straight or rounded sides), a structural members component (e.g., how and where structural members such as columns are located), an interconnection component (e.g., where a cell may connect to another cell), a supplier identification component (e.g., specific suppliers for elements of the cell), an availability component (e.g., are elements specified in the cell readily available or do they take a longer than normal time to obtain), a cost component (e.g., what is the total cost of the elements specified for the cell), a health component (e.g., what level of exposure to specified substances will an occupant of a structure defined by the cell experience), an environmental efficiency component (e.g., energy use per cell), and so on. While some aspects of the cell may be rigidly defined by these rules, others may be adjusted to fit the design. For example, a cell may have a size range as opposed to an absolute size, allowing the system to choose a cell having a size range appropriate for the location).
As per claim 11, the combination of Scheper and Chim teaches the method of claim 1, Chim teaches further comprising: dynamically updating project cost information based on the proposed design and the stored parameters (Para. [0039] discloses certain aspects of a cell may be specified by these rules, while other aspects may be applied by design engine 52 when implementing the rules. For example, a rule may specify how the cell interacts with other cells in the design, such as how utilities (e.g., HVAC, electricity, water, data, and so on) are passed from one cell to the next. A rule may specify a size component (e.g., a dimension range for instances of a cell), a shape of cell (e.g., straight or rounded sides), a structural members component (e.g., how and where structural members such as columns are located), an interconnection component (e.g., where a cell may connect to another cell), a supplier identification component (e.g., specific suppliers for elements of the cell), an availability component (e.g., are elements specified in the cell readily available or do they take a longer than normal time to obtain), a cost component (e.g., what is the total cost of the elements specified for the cell), a health component (e.g., what level of exposure to specified substances will an occupant of a structure defined by the cell experience), an environmental efficiency component (e.g., energy use per cell), and so on. While some aspects of the cell may be rigidly defined by these rules, others may be adjusted to fit the design. For example, a cell may have a size range as opposed to an absolute size, allowing the system to choose a cell having a size range appropriate for the location).
As per claim 12, the combination of Scheper and Chim teaches the method of claim 1, Chim teaches further comprising: dynamically adjusting project work orders to reflect supplier information for the design components within the workspace layout (Para. [0039] discloses certain aspects of a cell may be specified by these rules, while other aspects may be applied by design engine 52 when implementing the rules. For example, a rule may specify how the cell interacts with other cells in the design, such as how utilities (e.g., HVAC, electricity, water, data, and so on) are passed from one cell to the next. A rule may specify a size component (e.g., a dimension range for instances of a cell), a shape of cell (e.g., straight or rounded sides), a structural members component (e.g., how and where structural members such as columns are located), an interconnection component (e.g., where a cell may connect to another cell), a supplier identification component (e.g., specific suppliers for elements of the cell), an availability component (e.g., are elements specified in the cell readily available or do they take a longer than normal time to obtain), a cost component (e.g., what is the total cost of the elements specified for the cell), a health component (e.g., what level of exposure to specified substances will an occupant of a structure defined by the cell experience), an environmental efficiency component (e.g., energy use per cell), and so on. While some aspects of the cell may be rigidly defined by these rules, others may be adjusted to fit the design. For example, a cell may have a size range as opposed to an absolute size, allowing the system to choose a cell having a size range appropriate for the location).
As per claim 13, Scheper teaches One or more network devices, comprising: a communications interface to communicate with a user device; a memory to store a set of processor-executable instructions and a processor configured to execute the processor-executable instructions, wherein executing the processor-executable instructions causes the processor to: obtain a business profile of a workgroup using an activity-based workspace (Para. (2) discloses the field of the invention is space management technology and architecture for distinguishing physical spaces and helping people take optimal advantage of affordances within a generally open office plan); 
	determine space requirements for the business profile (Para. (16) discloses to deal with at least some of the problems described above, in most cases where hotelling workstations are provided in an open plan, at least some space in the open plan is still divided from the larger space via architectural wall structures for private meetings between groups or teams of employees. Thus, for instance, in a space that includes 100 individual workstations, six full walled conference spaces may be provided including three spaces sized for up to ten employees and three spaces sized for up to four employees each. Hereinafter, unless indicated otherwise, a full walled conference space will be referred to as a conference room. Employees may have no choice but to move to conference rooms to hold meetings, to share digital content in an amplified format, to facilitate teleconference activities, or when additional privacy is required by an employee that wants to facilitate individual focused work);
	store component parameters for design components that can be deployed to the activity-based workspace (Para. (23) discloses in particularly advantageous embodiments systems have been designed that make it particularly easy for employees to find optimized affordances within a large facility space in at least two ways. First, instances of each of the seven affordance configurations are peppered throughout a facility space so that they are proximately and quickly accessible to employees at any locations within the larger space. Here, advantageously, because many of the affordance configurations are only optimized for relatively specific activities, superfluous affordances that are rarely used at those configurations can be eliminated and therefore the costs associated with each of the configurations can be minimized. Thus, for instance, in the case of one of the amplification kiosks, because total privacy is not required, the expense associated with a full walled conference space is avoided. Here, the cost savings in privacy walls can be used to equip a space with additional amplification kiosks which means that kiosks can be placed at more locations in a large space and hence proximate more employees for easy access. Similarly, a relatively large number of focus stations can be located at different locations within a large space to increase the level of access thereto by employees);
	solicit, via a graphical user interface, a workspace layout for the activity-based workspace, wherein the soliciting includes providing a list of the design components that can be selectively placed within the workspace layout (Para. (39) discloses a universal interface (UI) may be provided at a subset or at several of the affordance configurations so that employees at each configuration type are generally familiar with the UI attributes and therefore are likely to use the UI more readily. In at least some cases the UI will be extremely simple and intuitive. In some cases the UI will be designed as the “face of a space” and will have control features that can be dialed up and down by an employee for controlling configuration affordances as well as content presented in the space. When dialed down, the UI will be minimal and while presented quietly within a space, will nevertheless be rendered closely available to employees using space affordances);
receive, via the graphical user interface, placements of design components within the workspace layout to create a proposed design (Para. (37) discloses at least some cases employees that use affordance configurations will be able to provide feedback on their experience using the configurations. Data reflecting configuration feedback received by employees can be used subsequently to fine tune recommendations for those specific employees. In addition, data reflecting configuration feedback from employees can be used when selecting specific affordance configurations to suggest to other employees subsequently based on preferences). 
Scheper fails to explicitly teach, generate an interactive three-dimensional rendering of the proposed design
verify the proposed design against the space requirements;
and validate a project timeline for the activity-based workspace, based on the proposed design and the stored parameters for the design components in the proposed design.
However, Chim teaches generate an interactive three-dimensional rendering of the proposed design
 (Para. [0035] discloses design engine 52 provides an output in the form of data representing a structure that is rendered in a design workspace user interface (UI) 60. Design engine 52 may include rendering capabilities, or may rely on additional tools, such as Google SketchUp to perform rendering tasks. Design workspace UI 60 provides a user with a visual representation of the structure being designed, as well as a design-editing interface 62 at which a user may edit the design);
verify the proposed design against the space requirements (Para. [0004] discloses reviews and reworking for multiple different audiences typically occur next in what is often referred to as design development. For example, an architectural engineer or similar professional may review the design and plans for the proposed structure's integrity and safety, the developer may have input for modifications to the design to meet a desired design goal, the builder may introduce limitations based on cost, time-to-completion, feasibility, and so on);
and validate a project timeline for the activity-based workspace, based on the proposed design and the stored parameters for the design components in the proposed design (Para. [0032] discloses still further as used herein, "implementation" is intended to mean verifying aspects of a design, arranging accessibility to required parts, services, and personnel, maintaining a project timeline, maintaining a project budget, managing changes during the build phase, financing and insurance, and constructing the structure. Optionally, implementation may also include coordinating and obtaining approvals, permits, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the business profile for the workspace as taught by Scheper with the three-dimensional rendering and validation of the design disclosed in Chim. The motivation to combine would have been that Chim teaches to “review the design and plans for the proposed structure's integrity and safety, the developer may have input for modifications to the design to meet a desired design goal, the builder may introduce limitations based on cost, time-to-completion, feasibility, and so on” (Para. [0004]). Chim teaches about design verification which can be applied to the workspaces that are taught in Scheper. 
As per claim 14, the combination of Scheper and Chim teaches the one or more network devices of claim 13, Scheper further teaches wherein obtaining the business profile (Para. (144) discloses advantageous ratios of personal benches to amplification kiosks to enhanced privacy configurations to focus stations to team studios are contemplated. For instance, where a subspace is routinely used by 12 employees, it will be optimal to have more than 12 personal benches in that subspace to accommodate more than 12 employees at times when the number of employees exceeds the average. In addition, even if the maximum number of employees that use a subspace at the same time is 20, it will be optimal to have more than 20 personal benches in that subspace as different benches will be located in different sub-environments within the space and the space should include enough benches in each of the sub-environments to meet personal preferences of most if not all of the maximum number of employees in the space. For instance, if the maximum number of employees that uses a subspace is 20 at any given time, if the maximum number of employees that prefer natural light at any given time is 13 and the maximum number of employees that prefer synthetic light is also 13 at any given time, then, optimally, 26 benches should be provided in the subspace where 13 are located in substantial natural light and 13 are located in substantial synthetic light. Moreover, the number of benches optimal for a space may increase even further when other preferences are considered such as noise level, foot traffic preferences, temperature, air flow, etc.). 
As per claim 15, the combination teaches the one or more network devices of claim 13, Scheper further teaches when determining the space requirements, the processor is further configured to execute the processor-executable instructions to: obtaining a set of standards to which the business profile is applied, and -32-Docket No. 20190043calculate a net usable square footage requirement  (Para. (129) discloses furthermore, the disclosed subject matter may be implemented as a system, method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer or processor based device to implement aspects detailed herein) and (Para. (145) typically, the number of focus stations, content amplifying kiosks, enhanced privacy configurations and team studios is smaller than the number of personal benches required in a facility space. To this end, for instance, while focus stations are advantageous, only a fraction of employees in any given space will likely prefer using a focus station to a personal bench at any given time. Thus, where 20 employees temporarily own personal benches in a subspace at one time, the maximum number of focus stations required to support the subset of those 20 employees may be 4. Thus, where 36 or even 30 benches may be required to optimally support 20 employees in a subspace, the optimal number of focus stations may be four or five. Other optimal ratios of different affordance configurations are also contemplated).
As per claim 16, the combination teaches the one or more network devices of claim 13, Chim further teaches wherein, when generating the interactive three-dimensional rendering, the processor is further configured to execute the processor- executable instructions to: receive the proposed design (Para. [0035] discloses design engine 52 provides an output in the form of data representing a structure that is rendered in a design workspace user interface (UI) 60. Design engine 52 may include rendering capabilities, or may rely on additional tools, such as Google SketchUp to perform rendering tasks. Design workspace UI 60 provides a user with a visual representation of the structure being designed, as well as a design-editing interface 62 at which a user may edit the design); 
generate an interactive virtual three-dimensional rendering of the proposed design within a visualization tool (Para. [0035] discloses design engine 52 provides an output in the form of data representing a structure that is rendered in a design workspace user interface (UI) 60. Design engine 52 may include rendering capabilities, or may rely on additional tools, such as Google SketchUp to perform rendering tasks. Design workspace UI 60 provides a user with a visual representation of the structure being designed, as well as a design-editing interface 62 at which a user may edit the design);;
 receive changes to the proposed design via the visualization tool (Para. [0035] discloses design engine 52 provides an output in the form of data representing a structure that is rendered in a design workspace user interface (UI) 60. Design engine 52 may include rendering capabilities, or may rely on additional tools, such as Google SketchUp to perform rendering tasks. Design workspace UI 60 provides a user with a visual representation of the structure being designed, as well as a design-editing interface 62 at which a user may edit the design);;
update the interactive virtual three-dimensional rendering to reflect the changes; and dynamically update the project timeline, based on the change (Para. [0004] discloses reviews and reworking for multiple different audiences typically occur next in what is often referred to as design development. For example, an architectural engineer or similar professional may review the design and plans for the proposed structure's integrity and safety, the developer may have input for modifications to the design to meet a desired design goal, the builder may introduce limitations based on cost, time-to-completion, feasibility, and so on and Para. [0032] discloses as used herein, "implementation" is intended to mean verifying aspects of a design, arranging accessibility to required parts, services, and personnel, maintaining a project timeline, maintaining a project budget, managing changes during the build phase, financing and insurance, and constructing the structure. Optionally, implementation may also include coordinating and obtaining approvals, permits, and the like).
As per claim 17, the combination teaches the one or more network devices of claim 13, Chim further teaches wherein the design components include a modular unit of multiple components, and wherein, when generating the interactive three- dimensional rendering, the processor is further configured to execute the processor-executable instructions to: receive, via the graphical user interface, the modular unit within the workspace layout (Para. [0035] discloses design engine 52 provides an output in the form of data representing a structure that is rendered in a design workspace user interface (UI) 60. Design engine 52 may include rendering capabilities, or may rely on additional tools, such as Google SketchUp to perform rendering tasks. Design workspace UI 60 provides a user with a visual representation of the structure being designed, as well as a design-editing interface 62 at which a user may edit the design); 
generate an interactive virtual three-dimensional rendering of the modular unit within a visualization tool (Para. [0035] discloses design engine 52 provides an output in the form of data representing a structure that is rendered in a design workspace user interface (UI) 60. Design engine 52 may include rendering capabilities, or may rely on additional tools, such as Google SketchUp to perform rendering tasks. Design workspace UI 60 provides a user with a visual representation of the structure being designed, as well as a design-editing interface 62 at which a user may edit the design);;
receive changes to the modular unit within the visualization tool (Para. [0035] discloses design engine 52 provides an output in the form of data representing a structure that is rendered in a design workspace user interface (UI) 60. Design engine 52 may include rendering capabilities, or may rely on additional tools, such as Google SketchUp to perform rendering tasks. Design workspace UI 60 provides a user with a visual representation of the structure being designed, as well as a design-editing interface 62 at which a user may edit the design);;
update the interactive virtual three-dimensional rendering to reflect the changes and -33-Docket No. 20190043dynamically update the project timeline and cost for the proposed design, based on the change to the modular unit (Para. [0004] discloses reviews and reworking for multiple different audiences typically occur next in what is often referred to as design development. For example, an architectural engineer or similar professional may review the design and plans for the proposed structure's integrity and safety, the developer may have input for modifications to the design to meet a desired design goal, the builder may introduce limitations based on cost, time-to-completion, feasibility, and so on and Para. [0032] discloses as used herein, "implementation" is intended to mean verifying aspects of a design, arranging accessibility to required parts, services, and personnel, maintaining a project timeline, maintaining a project budget, managing changes during the build phase, financing and insurance, and constructing the structure. Optionally, implementation may also include coordinating and obtaining approvals, permits, and the like).
As per claim 18, Scheper teaches a non-transitory computer-readable medium containing instructions executable by at least one processor, the computer-readable medium comprising one or more instructions to cause the at least one processor to: obtain a business profile of a workgroup using an activity-based workspace; (Para. (2 ) discloses the field of the invention is space management technology and architecture for distinguishing physical spaces and helping people take optimal advantage of affordances within a generally open office plan); 
	determine space requirements for the business profile (Para. (16) discloses to deal with at least some of the problems described above, in most cases where hotelling workstations are provided in an open plan, at least some space in the open plan is still divided from the larger space via architectural wall structures for private meetings between groups or teams of employees. Thus, for instance, in a space that includes 100 individual workstations, six full walled conference spaces may be provided including three spaces sized for up to ten employees and three spaces sized for up to four employees each. Hereinafter, unless indicated otherwise, a full walled conference space will be referred to as a conference room. Employees may have no choice but to move to conference rooms to hold meetings, to share digital content in an amplified format, to facilitate teleconference activities, or when additional privacy is required by an employee that wants to facilitate individual focused work);
	store component parameters for design components that can be deployed to the activity- based workspace (Para. (23) discloses in particularly advantageous embodiments systems have been designed that make it particularly easy for employees to find optimized affordances within a large facility space in at least two ways. First, instances of each of the seven affordance configurations are peppered throughout a facility space so that they are proximately and quickly accessible to employees at any locations within the larger space. Here, advantageously, because many of the affordance configurations are only optimized for relatively specific activities, superfluous affordances that are rarely used at those configurations can be eliminated and therefore the costs associated with each of the configurations can be minimized. Thus, for instance, in the case of one of the amplification kiosks, because total privacy is not required, the expense associated with a full walled conference space is avoided. Here, the cost savings in privacy walls can be used to equip a space with additional amplification kiosks which means that kiosks can be placed at more locations in a large space and hence proximate more employees for easy access. Similarly, a relatively large number of focus stations can be located at different locations within a large space to increase the level of access thereto by employees);
	solicit, via a graphical user interface, a workspace layout for the activity-based workspace, wherein the soliciting includes providing a list of the design components that can be selectively placed within the workspace layout (Para. (39) discloses a universal interface (UI) may be provided at a subset or at several of the affordance configurations so that employees at each configuration type are generally familiar with the UI attributes and therefore are likely to use the UI more readily. In at least some cases the UI will be extremely simple and intuitive. In some cases the UI will be designed as the “face of a space” and will have control features that can be dialed up and down by an employee for controlling configuration affordances as well as content presented in the space. When dialed down, the UI will be minimal and while presented quietly within a space, will nevertheless be rendered closely available to employees using space affordances);
receive, via the graphical user interface, placements of design components within the workspace layout to create a proposed design (Para. (37) discloses at least some cases employees that use affordance configurations will be able to provide feedback on their experience using the configurations. Data reflecting configuration feedback received by employees can be used subsequently to fine tune recommendations for those specific employees. In addition, data reflecting configuration feedback from employees can be used when selecting specific affordance configurations to suggest to other employees subsequently based on preferences). 
Scheper fails to explicitly teach, generate an interactive three-dimensional rendering of the proposed design
verify the proposed design against the space requirements;
and validate a project timeline for the activity-based workspace, based on the proposed design and the stored parameters for the design components in the proposed design.
However, Chim teaches generate an interactive three-dimensional rendering of the proposed design
 (Para. [0035] discloses design engine 52 provides an output in the form of data representing a structure that is rendered in a design workspace user interface (UI) 60. Design engine 52 may include rendering capabilities, or may rely on additional tools, such as Google SketchUp to perform rendering tasks. Design workspace UI 60 provides a user with a visual representation of the structure being designed, as well as a design-editing interface 62 at which a user may edit the design);
verify the proposed design against the space requirements (Para. [0004] discloses reviews and reworking for multiple different audiences typically occur next in what is often referred to as design development. For example, an architectural engineer or similar professional may review the design and plans for the proposed structure's integrity and safety, the developer may have input for modifications to the design to meet a desired design goal, the builder may introduce limitations based on cost, time-to-completion, feasibility, and so on);
and validate a project timeline for the activity-based workspace, based on the proposed design and the stored parameters for the design components in the proposed design (Para. [0032] discloses still further as used herein, "implementation" is intended to mean verifying aspects of a design, arranging accessibility to required parts, services, and personnel, maintaining a project timeline, maintaining a project budget, managing changes during the build phase, financing and insurance, and constructing the structure. Optionally, implementation may also include coordinating and obtaining approvals, permits, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the business profile for the workspace as taught by Scheper with the three-dimensional rendering and validation of the design disclosed in Chim. The motivation to combine would have been that Chim teaches to “review the design and plans for the proposed structure's integrity and safety, the developer 
As per claim 19, the combination of Scheper and Chim  teaches the non-transitory computer-readable medium of claim 18, Scheper further teaches wherein the business profile further comprises: a total headcount, -34-Docket No. 20190043 an expected utilization rate, and a percentage of at least two types of different activity-based spaces (Para. (144) discloses advantageous ratios of personal benches to amplification kiosks to enhanced privacy configurations to focus stations to team studios are contemplated. For instance, where a subspace is routinely used by 12 employees, it will be optimal to have more than 12 personal benches in that subspace to accommodate more than 12 employees at times when the number of employees exceeds the average. In addition, even if the maximum number of employees that use a subspace at the same time is 20, it will be optimal to have more than 20 personal benches in that subspace as different benches will be located in different sub-environments within the space and the space should include enough benches in each of the sub-environments to meet personal preferences of most if not all of the maximum number of employees in the space. For instance, if the maximum number of employees that uses a subspace is 20 at any given time, if the maximum number of employees that prefer natural light at any given time is 13 and the maximum number of employees that prefer synthetic light is also 13 at any given time, then, optimally, 26 benches should be provided in the subspace where 13 are located in substantial natural light and 13 are located in substantial synthetic light. Moreover, the number of benches optimal for a space may increase even further when other preferences are considered such as noise level, foot traffic preferences, temperature, air flow, etc.). 
As per claim 20, the combination teaches the non-transitory computer-readable medium of claim 18, Chim further teaches wherein the instruction so generating the interactive three-dimensional rendering further comprises instructions to cause the at least one processor to: receive, via the graphical user interface, a modular unit within the workspace layout, wherein a modular unit includes multiple components (Para. [0035] discloses design engine 52 provides an output in the form of data representing a structure that is rendered in a design workspace user interface (UI) 60. Design engine 52 may include rendering capabilities, or may rely on additional tools, such as Google SketchUp to perform rendering tasks. Design workspace UI 60 provides a user with a visual representation of the structure being designed, as well as a design-editing interface 62 at which a user may edit the design); 
generate an interactive virtual three-dimensional rendering of the modular unit within a visualization tool (Para. [0035] discloses design engine 52 provides an output in the form of data representing a structure that is rendered in a design workspace user interface (UI) 60. Design engine 52 may include rendering capabilities, or may rely on additional tools, such as Google SketchUp to perform rendering tasks. Design workspace UI 60 provides a user with a visual representation of the structure being designed, as well as a design-editing interface 62 at which a user may edit the design);;
receive changes to the modular unit within the visualization tool (Para. [0035] discloses design engine 52 provides an output in the form of data representing a structure that is rendered in a design workspace user interface (UI) 60. Design engine 52 may include rendering capabilities, or may rely on additional tools, such as Google SketchUp to perform rendering tasks. Design workspace UI 60 provides a user with a visual representation of the structure being designed, as well as a design-editing interface 62 at which a user may edit the design);;
and dynamically update the project timeline and cost for the proposed design, based on the change to the modular unit (Para. [0004] discloses reviews and reworking for multiple different audiences typically occur next in what is often referred to as design development. For example, an architectural engineer or similar professional may review the design and plans for the proposed structure's integrity and safety, the developer may have input for modifications to the design to meet a desired design goal, the builder may introduce limitations based on cost, time-to-completion, feasibility, and so on and Para. [0032] discloses as used herein, "implementation" is intended to mean verifying aspects of a design, arranging accessibility to required parts, services, and personnel, maintaining a project timeline, maintaining a project budget, managing changes during the build phase, financing and insurance, and constructing the structure. Optionally, implementation may also include coordinating and obtaining approvals, permits, and the like).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUNIT RAJESH MEHTA whose telephone number is (571)272-8690.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Riva can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.R.M./             Examiner, Art Unit 2128
/BIJAN MAPAR/             Primary Examiner, Art Unit 2128